     USDC IN/ND case 3:19-cv-00248 document 1 filed 03/28/19 page 1 of 6


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF INDIANA
                         SOUTH BEND DIVISION


UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )    Case No. 3:19cv248
                v.                            )
                                              )
ANTHONY R. PARKER,                            )
CANDACE M. PARKER,                            )
HORIZON BANK, NA,                             )
GE MONEY BANK n/k/a Synchrony                 )
Bank,                                         )
                                              )
                     Defendants.              )

                                     COMPLAINT

      Comes now Plaintiff United States of America, by counsel, for and on

behalf of its agency, U.S. Department of Agriculture (USDA), and for its

cause of action alleges the following:

                                    JURISDICTION

      1.    This Court has jurisdiction pursuant to 28 U.S.C. Section 1345

and venue is proper.

                                COUNT ONE
                        (Default on Promissory Note)

      2.    On or about July 24, 2006, Defendant Anthony R. Parker

executed and delivered to Plaintiff a promissory note (“Note”) in the amount

of $79,000. A copy of said note is attached hereto as AExhibit 1.”
     USDC IN/ND case 3:19-cv-00248 document 1 filed 03/28/19 page 2 of 6


      3.    To secure payment of said promissory note Defendants Anthony

R. Parker and Candace M. Parker executed and delivered to Plaintiff a

purchase money security agreement in the form of a real estate mortgage on

the following described real estate in LaPorte County, to wit:

      Lot 21 in Westville Heights Subdivision to the town of Westville,
      which is recorded in Plat Book 7 page 162 and 163, in the Office
      of the Recorder of LaPorte County, Indiana.

      Commonly known as: 5 Avenue B, Westville, IN 46391

      (the “Subject Property”).

The mortgage was recorded in the Office of the Recorder of LaPorte County,

Indiana, on August 8, 2006, as Instrument No. 2006R-13690, a copy of which

is attached hereto as “Exhibit 2.”

      4. As a part of this transaction Defendant Anthony R. Parker executed

a Subsidy Repayment Agreement (“Subsidy Agreement”), a copy of which is

attached hereto as AExhibit 3.@ By this agreement, the United States agreed

to defer a portion of the accruing interest so long as there was no default, but

in the event of a default, the deferred interest becomes due as an additional

in rem charge secured by the mortgage. There is due under the Subsidy

Agreement the sum of $14,132.92.

      5. Plaintiff is the holder of the promissory note, mortgage, and

Subsidy Agreement.
                                       2
     USDC IN/ND case 3:19-cv-00248 document 1 filed 03/28/19 page 3 of 6


      6. Defendants Anthony R. Parker and Candace M. Parker are in

default in repayment of the obligations due to Plaintiff under the terms of the

Note and Subsidy Agreement.

      7.    The Plaintiff accelerated the indebtedness and made demand for

payment in full, and no payment has been received. All conditions precedent

to the assertion of this cause of action against Defendants Anthony R. Parker

and Candace M. Parker have been satisfied and/or have occurred.

      8. Defendants Anthony R. Parker and Candace M. Parker owes

Plaintiff, pursuant to the note and mortgage, the sum of $147,957.78,

consisting of $103,788.49 in principal and $30,036.37 in accrued interest as of

March 27, 2019, with interest thereafter at the rate of $16.9838 per day to

the date of judgment, plus interest credit under the Subsidy Agreement in

the sum of $14,132.92. In addition, the government may incur additional

costs and expenses associated with the preservation and sale of the real

property, which may become due and owing under the terms of the note and

mortgage.




                                       3
     USDC IN/ND case 3:19-cv-00248 document 1 filed 03/28/19 page 4 of 6


                                    COUNT TWO
                                    (Foreclosure)

    9. Plaintiff restates and incorporates by reference allegations 1 through

8 as though fully stated herein.

    10. Defendant Horizon Bank, NA is made a defendant to answer as to

its interest in the real estate by virtue of a judgment in the amount of

$9,880.02 plus costs, entered on June 19, 2006, as Cause No, 46D01-0605-CC-

000071, in LaPorte County Superior Court.

    11.      Defendant GE Money Bank, n/k/a Synchrony Bank is made a

defendant to answer as to its interest in the real estate by virtue of a

judgment in the amount of $1,923.59 plus costs, entered on September 19,

2006, as Cause No, 46D04-0608-SC-001929, in LaPorte County Superior

Court.

    12.    Defendant Anthony R. Parker was discharged from liability on the

note in a Chapter 13 Bankruptcy proceeding filed in the United States

Bankruptcy Court, Northern District of Indiana, Case 12-23546.

    13. The mortgage of Plaintiff is prior and paramount to the interest of

all other parties to this action.

   WHEREFORE, Plaintiff respectfully prays that the Court:

      A. Enter judgment in rem judgment against the mortgaged real estate


                                          4
USDC IN/ND case 3:19-cv-00248 document 1 filed 03/28/19 page 5 of 6


   in the amount of $147,957.78, together with interest accruing after

   March 27, 2019 to date of judgment at the rate of $16.9838 per day,

   plus any such further costs and expenses as may be incurred to the

   date of sale of the property, and all other costs herein;

B. Enter an order declaring Plaintiff’s mortgage to be prior and

   paramount to the interests of all other parties and determining the

   amount and priorities of the interests of all parties to the real estate;

   and an order foreclosing the equity of redemption of defendant in the

   real estate;

C. Enter an order directing the sale of the property by the U.S.

   Marshall and application of the proceeds first to the costs of sale,

   second to payment of the judgment of Plaintiff, with any then-

   remaining proceeds paid to the Clerk of the Court to be disposed of

   as the Court shall direct;

D. Issue a Writ of Assistance upon proper Praecipe if the purchaser of

   the real estate be denied possession; and

E. Award such other and further relief as is just and proper in the

   premises.




                                  5
USDC IN/ND case 3:19-cv-00248 document 1 filed 03/28/19 page 6 of 6


                            Respectfully submitted,

                            THOMAS L. KIRSCH II
                            UNITED STATES ATTORNEY


                      By:   s/Deborah M. Leonard
                            Deborah M. Leonard
                            Assistant United States Attorney
                            United States Attorney’s Office
                            Northern District of Indiana
                            E. Ross Adair Federal Bldg, U.S. Courthouse
                            1300 South Harrison Street, Room 3128
                            Fort Wayne, IN 46802-3489
                            Tel: (260) 422-2595
                            Fax: (260) 426-1616
                            Email: deborah.leonard@usdoj.gov




                                 6
                USDC IN/ND case 3:19-cv-00248 document 1-1 filed 03/28/19 page 1 of 3
                                                                                             USDA LAPORTE CO                                                     PAGE   03
07/31/2006           14:16             21'33248317




  FonnRO 1940-16                                                                                                                              Form A1>proved
  (Rev. 7-05)
                                                                                                                                             0MB No. 0515-0172
                                                         UNITED STATES OEPARTMENT OF AGRICULTURE
                                                                         RURAL HOUSING SERVICE
                                                                                                                                         'JUL. '          J?   2006
                                                                        PROMISSORY NOTE
                                                                                                                                             SATISFIED
   Type of Loan _s_xc_T_l_o_N_s_o_2_____
                                                                                                                        This _ _ day of                          ,20 _ __
    Loan No. _ _                                 _~ - - -                                                               United S1al6S of America
                                                                                                                        BY.~---~----~---
                                                                                                                        Tille: _ _ _ _ _ _ _ _ _ _ __
   Date: ___0_7_0/_2_4_ _ _ 20 06                                                                                       USDA, Rural Housing Sl)(Vices

   s Avenue B
                                                                            (Properly Address)
    Westville                                                               La Porte                               _I_N_~~----
                          (Clly or Town)                                                  !County)                          (State)
  BORROWER'S PROMISE TO PAY. In return for a loan that I have received, I promise to pay lo the order of the United
  Stales of America, acting through the Rural Housing Setvice (and lls successors) ("Government'') $ 19. ooo. oo
  (this amount Is called "principal"), plus Interest.
  INTEREST. Interest will be charged on the unpaid principal until the full amount of the prfncfpal has been paid. I will pay
  Interest at a yearly rate of      6. 2500   %. The Interest rate required by this section is the rate I will pay both before
  and after any default detsci-lbed below.
   PAYMENTS. I agree lo pay prtnclpaf and interest using one of two allernaUves Indicated below:

      I. Principal and Interest payments ehall be temporarily deferred. The Interest accrued to                    , ---
   shall be added to the prfncfpal. The new principal and later accrued Interest shall be payable in 4.56 regular amortized
   IMlallments on the date Indicated In the box below. l authorize lh!\I Govemmenl to enter the amount of such new principal
   hare: $                       , and the amount of such regulat Installments In the box b&fow when such amounts have been
   determined. I agree to pay principal and interest in installments as Indicated in the box below.
      If. Payments shall not be deferred. I agreo to pay prfnclpal and Interest in                                 __   _ _ inslaflments as indicated In
                                                                                                                     4_5G
   the box below.
   I wm pay principal and interest by making a payment ovary month.
   I will make my monthly paymant on the 24th day of each month beginning on                             August 2-\        • 2006 and
   continuing f o r ~ months. I wnr make these paymenta .every month until I Mve paid all of the principal and interest
   and any other charges described below that I may owa under lhls note. My monthly payments will be applied to interest
   before principal. lf on      Ju],y H                 , M14 • I still owe amounts unde, tlils note, I will pay !hose amounts in full on
   that date. which Is C811ed Iha "maturity date."
   My monthly payment will be S ...4~s...~.._......9...
                                                     5_~--~· I will make my monthly payment al the poat off i """                        "
   noted on my bill i o~ statement                                                or a different plsco If required bythe GoVl>rtllllenl.

  PRINCIPAL ADVANCES. If ttie entire Pflnclpal amount of the loan Is not advanced at the time of loan closlng, the
  unadvenced balai'lce of th$ loan will be advanced at my request provided the Gov~rnment agrees lo the advance. The
  Government must make the advance provided the advance is requested for an authorized purpoaa. Interest shell
  accrue on the amount of each advance beginning on the date of the advance es shown In lhe Record of Advances
  below. I authorlz, the Government lo enter the amount and dale of the advance as showo In the Record of Advances
  below. I authorize the Government lo enter the amount and dale of $Uch advance on the Record of Advances.

  HOUSfNG ACT OF 1949. Thi$ promissory note Is ma.de pursuant to lftfe V o1 the Housing Aci of 1949. nis for the type
  of loan Indicated In lhe "Type of Loan" block al the top of this note. This note shall be subject to the present regulations
  of the Government and lo lls future regulations nol lnconeletenl with the express provisions of this note.

Attordfna to the. P1.petworlc Red.ucllon Act of 199S, no persons .a.t"c n:q~ired to n,spond lo , colleel/on of lnfoDll~w. unless ~t displayi a valid OMD control
num~. The ~al1d 0MB OOflt.ol IIUJllbtr for !his tllfonnl.!1011 collecllon 1, 0$75-0172. ~ lime t'«lllited 10 c0mplclc this l.nfarmatlon coll«e!lo,. iJ estl.bl~lod to
a.vet.ge .IS m1nule1.pu_tt1po111c, Including the UIM fw revi....,fnglntlfualoM, iti.rclilng exllliug dala Jootcc>. g4lhetwg and m&intafnlng tl,e data n•~dcd, and
corupktl•ll" and n>vteMDJ: the ~ollcellon vflnfont..lio>L

                                                                                         1




                                                                                 EXHIBIT 1
          USDC IN/ND case 3:19-cv-00248 document 1-1 filed 03/28/19 page 2 of 3
                                                                    USDA LAPORTE CO                                  PAGE    04
07/31/2005     14:16        21 '3324831 7


                                                                                                      Account ff

  LATE CHARGES. If !hi) Government has not received the full amount of any monthly payment by the end of__          l_5_days
  after the date II is due, I will pay a l~te charge. The amount of the chafYe will be         4        percent of my overdue
  payment of principal and lntttrest. I wlll pay this ¢harge promptly, but only once for each late payment.

  BORROWER'S RIGHT TO PREPAY. I have the right to make paymenls of principal at any time before they are due.
  A payment of principal only Is known ae a "prepayment," When I make a prepayment, I wlll lell the Government in
  writing that I am making a prepayment

  I may make a full pt8paymenl or partial prepayment without paying any prepayment charge. Th& Government will use
  all of my prepayments to reduce Iha amount of principal that I owe under thlo Note. If I make a parllal prepayment, lhere
  wlll be no changes In !he due date or In the amount of my monthly payment unless lhe Government agrees in writing to
  those changes, Prepaymenls will be applled lo rny loan 111 accordance with the Government's regulations and
  accounting procedures in effect on the dale of receipt of the payment.
  ASSIGNMEN1 OF NOTE. I understand and agree that the Gov8rnment may at any time asi.:ign this note without my
  consent. If the Government assigns the note I wl/l make my payments to the assignee of the note and In such case
  the term "Government" will mean the assignee.

  CREDIT ELSEWHERE C~RTIFICATION. I certify to the Government that I am unable lo obtain eufficienl credit
  from other sources at reasonable rala& and terms for the purposes for which the Government is giving ma this loan.

  USE CERTIFICATION, I certify lo the Government that the funds I am borrowing from the Government will only be ·
  used for purposes i'!lulhorlzed by Iha Gove,nmenl

  LEASE OR SALE OF PROPERTY. If tha propetly constructed, Improved, purchased, or refinanced wllh lhls loan is (1)
  leased or rented with an option to purchase, (2) leased or rentl'Kf without option to purchase for 3 years or longe¥, or (3)
  Is sold or litre Is otherwise conveyed, volufltarlly ot lnvolunt&rlly, the Government may at its option declare the entire
  remaining unpaid balance of the loan lmmedlaJely due and payable. If thl& happens, I will have to immedietely pay off
  the entire loan.                                                                                              ·

  REQUIREMENT TO REFINANCE WITH PRIVATE CREDIT. I $Qree to periodically provide the GovemMMI with
  information the Government requests about my finat1clal situation. If lhe Goven'tment determine$ that I can get a loan
  from a responsible cooperative o, private credit source, such as a bank or a credit union, at reasonable rates and terms
  tor slmilar purposes as this loan, at the Government's request, I will apply for and accept a Joan In a sufficient amount to
  pay this note In full. This requirement does not apply to any cosigner who signed this note pursuant to section 502 of Iha
  Housing Act of 1949 to compensate for my lack of repayment ability.
  SUBSIDY REPAYMENT AGR~EMENT. I agree to the repayment (recapture) of subsidy granted In the fotm of
  payment assistance unqer the Government's regulations.

  CRE;DIT SALE TO NONPROGRAM BORROWER. lhe provisions of the paragraphs enl!Ued "Credit Elsewhere
  CertlflcaHon" and "Requirement to Refinance with Private Credit" do not apply if this loan is cfasslfled as a
  nonprogrem loan pursuant to section 602 of the Housing Act of 1949.

  DEFAUL'f. If I do not pay the full amount of each monthly paymMt on the date it is due, I will ba In default. If I am in
  default the Government may send me a wrftlen notrce telling me that If I do not pay the overdue a.mount by a certain date.
  the Govern merit may requlr$ me to Immediately pay the full amount of the unpaid principal, all the iolaresl that I owe, and
  any late charges. Interest wlll continue to acctue on past due principal and Interest. Even if, at a lfme when I am in
  default, the Government does not require me to pay Immediately ae described in Iha preceding sentence, the Government
  wtll still have the right to do so If I am In default at a later dale. If the Governmtmt has required me lo lmmedialely pay In
  full as deserlbed above, (ha Govarnmenl will have the right lo be paid back by me for all of ifs oosls and expenses In
  enforcing this prorniss0ty note lo lhe extent not prohibited by appllcable law. Those 9xpentes include, for example,
  reasonable attorru,y•s fees.




                                                                2




                                                          EXHIBIT 1
               USDC IN/ND case 3:19-cv-00248 document 1-1 filed 03/28/19 page 3 of 3
                                                                                                                          PAGE    05
                                  21'33248317                          USDA LAPORTE CO
07/31/2006       14:16


                                                                                                           Acr,ow1t #

    NOilCES. Unles$ eppficable law requires a dffferenl method, any oollce Iha! must be given to ma under lhis note will t>o
    given by daliverlng il or by malling it by first cla$s mall lo me at the property address listed above or at a different address if
    I give Iha Governrnenl a notice of my dlffere111 address. Any notice ttial m~! be given lo the Govarnmenl will be given by
    malling it by tirnt class mall to the Government at USDA Rura.1 Housing Set-vice, qjo CUetomer Service B1•.incJ..l
      Post Otfice Boz 66889, st              Lpu~a. MO 63166                ,oratadlfferentaddressiflamgivenar10liC8oflha1
   different eddr~s.

   OBLIGATIONS OF PERSONS UNDER THIS NOTE. If more than onl\l person signs this note, each person is fully and
   personally oblfgated lo keep all of the promises made In this note, lncfudlng the promise to pay !he full amo1.mt owed.
   Any person who Is a guarantor, s~rely, or endomer of this note Is also obligated lo do these things. The Govammant
   may enforce ifs rights under lh1$ note against each pet$on lndlvldually or against all of us together. This means thal any
   one of us may be r$quired to pay all of lhe amounts owed under this note. The term ''Borrower" shell refer to each
   person signing this note.

   WAIVERS. l and any olher person who has oblfgallons under this note waive the rights of presentment and notice of
   dishonor. "Preaantment" means the right lo require the Government to demand payment of amounts due. "Notice of
   dlsllonor'' meafls Iha right to require the Government to glvti notice to other persons that amounts due have nof bean paid.

  WAMNING: Ftdlure to tully disclose accurat111 and truthful flnanclal Information In connection with my loan
  appllcallon may re,ulf lo the termination of prog!'2'm a88lstance cur,entry being received, and the daniat of
  future federal a.Histance under the Department of Agrloullure's Debarment regulations, 7 C.F.R. pa.rt 3017.


  ~ ·                                               SW                                                              s,e
                         rrowerMTHo:tn     R. PARKER                                 Borrower



                       Borrower                                                       Borrower




 I                                               RECORD OF ADVANCES                                                                 I
            AMOUNT                .DATE               AMOUNT               DATB                  AMOIJNT                DA.TE
  f1\t79.000,00              n7-'>-4-?nl\~        ,ins                                  1ll!i)S
  (2) S                                           (9U                                    '111\S
  rn t                                          1(10 )~                                  (17)$
  (4\S                                          inns                                     (18H
  ms                                            tt2H                                     (ll))S
  (/,\ t.                                       IO]\i                                    (20) S
   7)$                                          (14)$                                    (ll}s
                                                                                       TOIAf.      $79,000, 00       07-24-20061




                                                                   3




                                                               EXHIBIT 1
      USDC IN/ND case 3:19-cv-00248 document 1-2 filed 03/28/19 page 1 of 7



            [~mu·~co.j                                                                                             LAPORTE COUHTY RECORDER
                                                                                                                         BARBARA DEAN

   ~l'o                                                                                                            06/08/200&                 09:44:40AM
   4({.o::f-d2>·176·02A--                                        /~
  $;,;,<:rs                ~I'.., 1P'f                  J'J                                                        RECORDING FEE
                                                                                                                   PAGES: 7
                                                                                                                                                  $c7.00



                                               te;\\ / '

                                               [Space Above This Line For Rewrdmg Da.ta]
Fonn RD 3550-14 IN                                                                                              Fonn Approved
(Rev. 4/98)                                                                                                     0MB No. 0575-0172
                                                  United States Dcparunent of Agriculture
                                                          Rural Housing Service
                                                       MORTGAGE FOR INDIANA
THIS MORTGAGE ("Security Instrument") Is made on JULY 24 .: · 2006                       , . [Date]
The moJtgagor is       ANTHONY R. PARKER AND CANDACE M. PA,IUCHR, HUSBAND AND WIFE
                                                                                                        ("Borrower").
This Security Instrument Is given to the United States of America acting throu$h the Rural Housing Service or successor
agency, United States Department of Agriculture ("Lender"), whose addtess 1s Rural Housing Service, c/o Centraliud
Servicing Center, United States Deparbnent of Agriculture, P.O. Box 66889, St. Louis, Missouri 63166.
Borrower is indebted to Lender under the following promissory notes and/or assumption agreements (herein collectively
called "Note") whlch have been executed or assumed by Borrower and which provide for monthly payments, with the full
debt, if not paid earlier, due and payable on the maturity date:

Date of ln,strumeni                                     Principal Amount                            Matutiiy Date
JULY 24, 2006                                          $79,000.00                                   JULY 24 • 2044




This Security Instrument secures to Lender: (a) the re.Payment of the debt evidenced by the Note, with interest, and all
renewals extensions and modifications of the Note; (b) the payment of all other sums, with interest, advanced under
paragrapn1 7 to protect the property covered by this Security Instrument; (c) thl} perfonnance of Borrower's covenants and
agreements under this Security Instrument and the Note, and {d) the recapture of any payment assistance and subsidy which
may be granted to the Borrower by the Lender pursuant to 42 U.S.C. § 1472(g) or 1490(a). For this purpose, Borrower does
hereby mort~agc, grant and convey to Lender the following described property located in LAPORTE
County , Indiana:

                                              [See attached Exhibit A for Legal Description}

which has the address of           5 AVENUE B ,                                                       WESTVILLE            , Indiana      46391
                                  [Street} ·                                                         [City)                              [ZIP)
("Property Address");


According 10 t& PaJNrworl R.tductlon ,4cl of/995, no /1''10fU art required to rtspo,iJ to a tolltctlo,, of in/omsotion un/111 ii d/Jptay1 a YOlld 0MB
control n11mbtr. TM valldOMB control niunbu for 11tu l,(ormatlon r:olftctlon Is OJ1j--0/11. 11,e t/1'14 «quired to comp/tit th/1 ln/orl'f!Qt/on CtJlltc-

                   dacltd,
llOII 11 r,tlmaltd Jo average IS minu/tl ptr rtspOflJt, Including lht llmt/or revltwi11g lrutructlon. 1tarchlng txlstfng data sourus, gathering arid
ntafnlalnl/lf 1M               and C()f'IIJ1ltllng arid rtVltlf'IIIK_ IM col/tel/on o/ llf/ormalfon.
lnitiils   Al1f_                                                                                                                       Page I of6




                                                                 EXHIBIT 2
       USDC IN/ND case 3:19-cv-00248 document 1-2 filed 03/28/19 page 2 of 7




    TOGBTHER WJTII all the improvements now or hereafter erected on the property, and all easements, appurtenances,
and fixtures which now or hereafter ace a plll1 of the property. All replacements and additions shall also be covered by this
Security Instrument. All of the foregoing is referred to in this Security Jnstromenl as the "Property."
      BORROWER COVENANTS that Borrower is h1wfully selsed oflhc estate hereby conveyed and has the right to grant
and convey the Property and that the Property is unencumbered, except for encumbrances of record. Borrower warrants
and will defend generally the title to the Property against all claims and demands, subject to any encumbrances of record.
     IBIS SECURITY INSTRUMENT combines unifonn covenants for national use and non-unifonn covenants with
limited variations by jurisdiction to constitute a unifonn security instrument covering real property.
       UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:
      1. Payment or Prine Ipal and Interest; Prepayment and Late Charges. Borrower shall promptly pay when due the
prlncipal of and interest on the debt evidenced by the Note and any prepayment and late char.gcs,due under the Nole.
     2. Funds for Taxe! and Insurance. Subject to applicable law or to a written waiver by Lender, Borrower shall pay to
Lender on the day monthly payments are due under tlie Note, until the Note is paid in full, a sum ("Funds") for: (a) yearly
taxes and assessments which may attain priority over this Security Instrument as a lien on the Property; (b) yearly leasehold
payments or ground rents on the Property, if any; (c) yearly hazard or property insurance premiums; and (d) yearly nood
msurance premiums, ifany. These items are called "Escrow Items." Under may, al any time, collect and hold Funds in an
amount not to exceed the maximum amount a lender for a federally related mortgage loan may require for Borrower's
escrow account under the federal RCAI Estate Settlement Procedures Act of 1974 as amended from time to time, 12 U.S.C.
§ 2601 et seq. ("RESPA"), unless another law or federal regulation that applies to the Funds sets a lesser amount. If so,
Lender may, at any time, collect and hold Funds in en amount not to exceed the lesser amount Lender may estimate the
amount of Funds due on the basis of current dala and reasonable estimates of expenditures of future Escrow Items or
otherwise in accordance with applicable law.
     The Funds shall be held by a federal agency (including Lender) or in an institution whose deposits are insured by a
federal agency, Instrumentality{ or entity. Lender shall apply the Funds to pay the Escrow Items. Lender may not charge
Borrower for holding and app ying the Funds, annually analyzing the escrow account, or verifying the Escrow Items,
unless Lender par5 Borrower interest on the Funds and applicable law permits Lender to make such a charge. However,
Lender may requrre Borrower to pay a one-time charge for an independent real estate tax reporting service used by Lender
in connection with this loan, unless applicable law provides otherwise. Unless an agreement is made or applicable law
requires int~est to be paid, Lender shall not be required to pay Borrower any Interest or earnings on the.Funds. Borrower
and Lender may agree in writing, however, that interest shall be paid on the Funds. Lender shall give to Borrower, without
charge, an annual accounting of the Funds, showing credits and debits to the Funds and the purpose for which each debit to
the Funds was made. The Funds arc pledged as additional security for all sums secured by this Security Instrument.
  ' If the Funds held by Lender exceed the amounts pennltted to be held by applicable law, Lender shall account to
Borrower for the excess funds in accord~e with the requirements ofapplicable law. If the amount of the Funds held by
Lender at any lime is not sufficient to pay the Escrow Items when due, Lender may so notify Borrower in writing, and, in
such case Borrower shall pay to Lender the amount necessary to make up the deficiency. Borrower shall make up the
deficiency in no more than twelve monthly payments, al Lender's sole discretion.
     Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly refund to Borrower any
Funds held by Lender. If Lender shall acquire or sell the ProJ)Crty after acceleration under paragraph 22, Lender, prior to
the acquisition or sale of the Property, shall apply any Funds held by Lender at the time of acquisition or sale as a credit
against the sums secured by Ibis Security Instrument.
     3. AppllcaUon of Payments. Unless applicable law or Lender's regulations provide otherwise, all _payments received
by Lender under paragraphs I and 2 shall be applied in the following order of priority: (I) to advances for the preservation
or protection of the Property or enforcement of this lien; (2) to accrued Interest due under the .Note; (3) to principal due
under the Note; (4) to amounts required for lho escrow items under paragraph 2; (S) to late charges and other fees and
charges.
     4. Charges; Liens. Borrower shall pay all taxes. assessments, charges, fines and impositions attributable to the
Property which may attain priority over this Security lnsttumenl, and leasehold eayments or ground rents, if any. Borrower
shall pay these obligations m the manner provided in paragraph 2, or if not paid m that manner, Borrower shall pay them on
time directly to the person owed payment Borrower shall promplly furnish to Lender all notices of amounts to be paid under
this paragraph. lfBorrower makes these payments directly, Borrower shall promptly furnish to Lender receipts evidencing
the payments.                                                                                            ·
     Borrower shall promptly discharge any lien which has priority over this Security Instrument unless Lender hes agreed
in writing to such lien or Borrower. (a)·agrees in writing to the 11ayment of the obligation secured by the lien in a manner
acceptable to Lender; (b) contests In good faith the lien liy, or defends against enforcement of the lien in, legal proce~dings
which in the Lender's opinion operate to prevent the enforcement ofthe lien; or (c) secures from the holder of the hen an
agreement satisfactory 10 Lender subordinating tho lien to this Security Instrument. Jf Lender determines that any part of - - - -
the Property is subject to a lien which m:iy attain priority over this Security lnstru~ent, Lender may give .B~rrower a notice
identifying the lien. Borrower shall satnfy the hen or take one or mo1e of the actions set forth above w1lhm ten ( I0) days

                                                                                                                Page 2 of6
Initials   B.f1£   <:i?

                                                      EXHIBIT 2
      USDC IN/ND case 3:19-cv-00248 document 1-2 filed 03/28/19 page 3 of 7




 of the giving of no1ice.
     . Borrower shall pay to Lender such fees and other charges as may now or hereafter be required by regulations of
 Ltnder, and pay or reimburse Lender for Lender's fees, costs, and expenses in connection with any full or partial release or
 subordination of this instrument or any other transaction affecting the property.
       S. Hazard or Property lmurance, Borrower shall keep the improvements now existing or hereafter erected on the
 Property insured a~alnst loss by fire, haz.ards included within the term "extended coverage" and any other hazards, includ-
 ing floods or flood mg, for which Lender requires insurance. This insurance shall be maintained in the amounts and for the
 periods that Lender requires. The lnswer providing the insurance shall be chosen by Borrower subject to Lender's ap-
 proval which shall not be unreasonably withheld. If Borrower fails to maintain coverage described above, at Lender's
option Lender may obtain coverage to protect Lender's righlS In the Property pursuant to paragraph 7.
       All insurance policies and renewals shall be in a form acceptable to Lender and shall include a standard mortgagee
clause. Lender shall have the ~ight to hold the policies and renewal!. If Lender requires, Borrower shall promptly give to
~ndu all receipts of paid premiums and renewal notices, In the event of loss, Borrower shall give prompt notke to the
insurance carrier and Lender. Lender may make proof of loss if not made promptly by Borrower.
       Unless Lender and Borrower otherwise agree In writing. insurance proceeds shall be applied to restoration or repair of
the Property damaged, if the restoration or repair is economically feasible and Lender's security is not lessened. If the
restoration or repair is not economically feasible or Lender's security would be lessened, the insurance proceeds shall be
applied to the swns secured by this Security Instrument, whether or not then due, with any excess paid to Borrower. If
Borrower abandons lhc Property, or does not answer within thirty {30) days a notice fhim Lender that the insurance carrier
has offered to settle a claim, then Lender may collect the insurance proceeds. Lender may use lhe proceeds to repair or
restore the Property or 10 pay sums secured by !his Security Instrument, whether or not then due. The thirty (30) day period
will begin when the notice is given.
      Unless Lender and Borrower otherwise agree in writing, any application of proceeds to principal shall noC extend or
postpone lhe due date of the monthly payments referred to in paragraphs I and 2 or change the amount of the payments. Ir
after acceleration the Property is acquired by Lender, Borrower's rfght to any insurance policies and proceeds resulting
from dam~e to the Property prior to the acquisition shall pass to Lender to the extent of the sums secured by this Security
Jnstnune11t unmediately prior to the acquisition.
      6. Preservation, Maintenance, and Protection of the Property; Borrower's Loan Application; Leaseholds. Bor-
rower shall not destroy, damage or impair the Property, allow the Property to deteriorate, or commit waste on the Property.
Borrower shall maintain the improvements in good repair and make repairs required by Lender. Borrower shall comply
with all laws, ordinances, and regulations affecting the Property. Borrower shall be in default if any forfeiture action or
proceeding, whether civil or criminal, is begun that In Lend.er's ~ood faith judgment could result in forfeiture of the
Property or otherwise materially impair the lien created by this Secunty Instrument or Lender's security interest. Borrower
may cure such a default by causing the action or proceeding to be dismissed with a ruling lhat, in Lender's good faith
detennination, precludes forfeiture of the Borrower's interest in the Property or other material Impairment of the lien
created by this Security Instrument or Lender's security interest. Borrower shall also be In default ifBorrower, during the
loan application process, gave materially false or inaccurate lnfonnatlon or slatements to Lender (or failed to provide
Lender with any material infonnation) In conn~lon with the lo.'ID evidenced by the Note. If this Security Instrument is on
a leasehold, Borrower shall comply with all the provisions of Ifni lease. If Borrower acquires fee title to the Property, the
leasehold and the fee title shall not merge unless Lender agrc:es tl• lhc merger in writing.
      7. Protet:Uon of Lender's Right, in tile Property. If Borrower fails to perfonn the covenanls and agreements
contair)ed in this Security lns1ntmcnt, or there is a legal proceeding that may significantly affect Lender's rights in the
Property (such as a proceeding in bankruptcr, probate, for condemnation or forfeiture or to enforce laws or regulations),
then Lender may do and pay for whatever ts necessary to protect the value of the Property and Lender's rights in the
Property. Lender's actions may include paying any sums secured by a Hen which has priority over this Security Instrument.
appearing in court, paying reasonable attorneys' f"s and entering on the Property to make repairs. Although Lender may
take action under this paragraph 7, Lender Is not required to do so.
      Any amounts disbursed 6y Lender under this parag,aph 7 shall become additional debt of Borrower secured by this
Security Instrument. Unless Borrower and Lender agree to other temts of payment, these amounts shall bear interest from
the date of disbursement at the Note rate and shall be payable, with interest, upon nolice from Lender to Borrower request-
ing payment.
      8. Refinancing. If at any time it shall appear to Lender that Borrower may be able to obtain a loan from a responsible
cooperative or private credit source, at reasonable rates and tenns for loans for similar purposes, Borrower will, upon the
Lender's request. apply for and accept such loan in sufficient amount to pay the note and any indebtedness secured hereby
in full.
     9. fnspedlon. Lender or its agent may make reasonable entries upon and inspections of the Property. Lender shall
give Borrower notice at the time of or prior to an Inspection specifying reasonable cause for the inspection.
     lO, Condemnation. The proceeds ofanyawarcf orclafm for damages, direct or consequential, m connection with any
condemnation or other taking of any part of the Property, or for conveyance in lieu of condemnation, are hereby assigned
and shall be paid to Lender. Jn the even! ofa total taking of the Property, the proceeds shall be applied to the sums secured
by this Security Instrument, whether or not then dueJ with any exceu paid to Borrower. ln the event of a partial taking of
die Property in which the fair market value of the Property Immediately before the taking is equal to or greater than the
amount of the sums secured by this Security Instrument immediately before the taking, unless Borrower and Lender other-
wise agree in writing, the sums secured by this Security Jnstrument shall be reduced by the amount of the proceeds multi·
plied by the following traction: {a) the total amount of the sums secured immediately before the taking, divided by (b) the
                                                                                                                Page 3 of6
lnilllls   ~   c..f>

                                                     EXHIBIT 2
       USDC IN/ND case 3:19-cv-00248 document 1-2 filed 03/28/19 page 4 of 7




fair market value of the Property immcdiatelf before the taking. Any balance shall be paid to Borrower. In the event of a
partial talcing oflhe Property In which the fair market value of the Property immediately before the taking is less than the
amount of the sums secured hereby immediately bcfor~ the taking, unless Borrower and Lender otherwise agree in writing
or unless applicable law otherwise provides, the proceeds shall be applied to the sums secured by tllls Security Instrument
whether or not the sums are then due.
      If the Property is abandoned by Borrower, or If, after notlce by Lender to Borrower that the condemnor offers to make
an award or settle a claim for damages, Borrower fails to respond to Lender within thirty (30) days after the dale lhe notice
is given, Lender. is authorized to collect and apply the proceeds, at its option, either to restoration or repair of the Property
or to the sums secured by this Security Instrument, whether or not then due. Unless Lender and Borrower olherwise agree
in writing, any application of proceeds to principal shall not extend or postpone the due date of the monthly payments
referred to in paragraphs l and 2 or change the amount of such payments.
      11. Borrower Not Released; Forbearance By Lender Not a Waiver. Bxtension of the time for payment or modifi-
cation ofamortiz.alion of the sums secured by this Securi!f Instrument granted by Lender to Borrower and any successor in
Interest of Borrower shall not operate to release the liability of the original Borrower or Borrower's successors in interest.
Lender shall not be required to commence proceedings against any successor in interest or refuse to extend time for pay•
mentor otherwise modify amortiz.alion of the sums secured by this Security Instrument by reason of any demand made by
lhc original Borrower or Borrower's suc"ssors in interest. Any forbearance by Lender in exercising any right or remedy
shall not be a waiver of or preclude the exercise of any right or remedy.
      12, Successors and Assigns Bound; Joint and Several Liablllty; Co-signers. The covenants and agreements of this
Security Instrument shall bind and benefit lhe successors and assigns of Lender and Borrower, subject to the provisions of
paragraph 16. Borrower's covenants and agreements shall be joint and several. Any Bonower who co-signs this Security
Instrument but does not execute the Note: (a) is co-signing this Security Instrument only lo mortgage, grant and convey that
Borrower's interest in the Property under the terms oflhis s~urity Instrument; (b) is not personally obligated to pay the
sums secured by this Security Instrument; and (c) agrees that Lender and any other Borrower may agree to extend, modify,
forbear or make any accommodations wilh regard to the terms ofthis Security Instrument or the Note without that Borrower's
consent.
      13. Notices. Any notice to Borrower provided for In this Security Instrument shaH be given by delivering it or by
mailing it by first class mail unless applicable law requires use of anolher method. The notice shall be directed to the
Property Address or any other address Borrower designates by notice to Lender. Any notice to Lender shall be given by
first class mail to Lender's address stated herein or any other address Lender designates by notice to Borrower. Any notice
provided for in this Security Instrument shall ho deemed to have been given to Borrower or Lender when given as provided
m this paragraph.
      14, Governing Law; Severablllty. This Security Instrument shall be governed by federal law. In the event that any
provision or clause of this Security Instrument or the Note con mets with applicable law, such conOict shall not affect other
provisions of this Security Instrument or the Note which can be given effect without the conflicting provision. To this end
the provisions of this Security Instrument and the Note an: declared to be severable. This instrument shall be subject to the
present regulations of Lender, and to its future regulations not inconsistent with the express provisions hereof. All powers
and agencies granted in this instrument are coupled with an inle™t and are irrevocable by death or otherwise; and the rights
and remedies provided in this instrument are cumulative to remedies provided by law.
      15. Borrower's Copy. Borrower acknowledges receipt of one conformed copy of the Note and of this Security
Instrument.
      16. Transfer ortbe Property or a Bc:neficlat Interest in Borrower. lfall or any part of the Property or any interest
in it is leased for a term greater than three (3) years, leased with an option to purchase, sold, or transferred (or if a beneficial
interest in Borrower is sold or transferred and Borrower is not a natural person) without Lender's prior written consent,
Lender may, at ics option, require immediate payment In full of all sums secured by this Security Instrument.
      17. Nondlscrlmlnaclon. If Borrower Intends to sell or rent the Property or any part of it and has obtained Lender's
consent to do so (a) neither Borrower nor anyone authorized to act for Borrower, will refuse to negotiate for the sale or
r.ental of tho Property or will otherwise make unavailable or deny the Property to anyone because of race, color, religion,
sex, national origin, handicap, age, or familial status, and (b) Borrower recognizes as illegal and hereby disclaims and will
not comply with or attempt to enforce any restrictive covenants on dwelling relating to race, color, religion, sex, national
origin, handicap, age or familial status.
      18. Sale of Note; Change or Loan Servicer. The Note or a partial interest in the Note (to~ether with this Security
Instrument) may be sold one or more times without prior notice to Borrower. A sale may result 1n a change in the entity
(known as the «Loan Servicer") that collects monthly payments due under the Note and this Security Instrument There
also may be one or more changes of the Loan Servicer unrelated to a sale of the Note. If there is a change of the Loan
Servicer, Borrower will be given written notice of the change in accordance with paragraph 13 above and applicable law.
The notice will slate the name and address of the new Loan Servicer and the address to which payments should be made.
      19. Uniform Federal Non.Judicial Foreclosure. If a unlfonn federal non-judicial foreclosure law applicable lo
foreclosure of this security instrument is enacted, Lender shall have the option to foreclose this instrument in accordance
with such federal procedure.
      20. Hazardous Substances. Borrower shall not cause or pennlt the presence, use, disposal, storage, or release of any
hazardous substances on or in lhe Property. The preceding sentence shall not apply to the presence, use, or storage on the
Property of small quantities of hazardous substances that arc generally recognized to be appropriate to normal residential
uses and to maintenance of the Property. Borrower shall not do, nor allow anyone else to do, anything affecting the
Property that is in violation of any federal, state, or local environmental law or regulation.
Initials   f.lfP   c.£?                                                                                               Page 4 of 6




                                                         EXHIBIT 2
      USDC IN/ND case 3:19-cv-00248 document 1-2 filed 03/28/19 page 5 of 7




     Borrower shall promptly give Lender written notice ofany investigation, claim, demand, lawsuit or other action by any
governmental or regulatory agency or private party involving the Property and any hawdous substance or environmental
law or regulacion of which Borrower has actual knowledge. ff Borrower learns, or is notified by any governmental or
regulatory authority, that any removal or other remediation of any hazardous substance affect in~ the Property is n~ssary,
Borrower shall promptly take all necessary remedial actions In accordance with applicable env,rorunental law and regula-
tions.
     As used in this paragraph "hawdous substances" are those substances defined as coxic or haz.ardous substances by
environmental law and the following substances: gasoline, kerosene, other flammable or toxic petroleum products, toxic
pesticides and herbicides, volatile solvents, materials containing asbestos or fomtaldehyde, and radioactive materials. As
used In this paragraph, "environmental law" means federal laws and regulations and laws and regulations of the jurisdiction
where the Property is located that relate to health, safety or environmental protection.
     21. Cross Collaleralizatlon. Default hereunder shall constitute default under any other real estate security Instrument
held by Lender and executed or assumed by Bon'ower, and default under any other such security ln$trument shall constitute
default hereunder.
     NON·UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:
     22, SHOULD DEFAULT occur in the performance or discharge of any obligation in this instrument or secured by
this lns1nU11ent, or should the parties named as Borrower die or be declared incompetent, or should any one of the parties
named es B01Yower be discharged In bankruptcy or declared an insolvent or make an assignment for the benefit ofcreditors,
the Lender, at its option, with or without notice may: (a) declare the entire amount unpaid under the Note and any indebt-
edness to the Lender hereby secured immediately due and payable, (b) for the account of Borrower incur and pay reason-
able expenses for repair or maintenance of and take possession of, operate or rent the Property, (c) upon application by it
and production of this instrument, without other evidence and without notice of hearing of said application, have a receiver
appointed for the Property, with the usual powers of receivers in like cases, {d) foreclose this instrument as provided herein
or by law, end (e) enforce any and all other rights and remedies provided herein or by present or future law.
     23. The proceeds of foreclosure sale shall be applied in the following order to the payment of: (a) costs and expenses
incident to enforcing or complying with lhe provisions hereof, (b) any prior liens required by law or a competent court to be
so paid. (c) the debt evidenced by the note and all indebtedness to lhe Lender secured hereby, (d) inferior liens of record
required by law or a competent court to be so paid, (e) at the Lender's option, any other indebtedness ofBorrower owing to
the Lender, and (f) any balance to Borrower. At foreclosure or other sale of all or any part of the Property, the Lender and
its agents may bid and purchase as a stranger and may pay the Lender's share of the purchase pnce by crediting such
amount on any debts of Borrower owing to the Lender, in the order prescribed above.
     24. Borrower agrees that the Lender will not be bound by any present or future state laws prescribing any statute of
limitations or limiting the conditions which the Lender may by regulation Impose, including the interest rate it may charge,
as a condition of approving a transfer of the property to a new Borrower. Borrower expressly waives the benefit of any such
state laws. Borrower hereby waives. to the fullest extent Borrower may lawfully do so under state Jaw, the benefit of all
state laws (a) providing for valuation, appraisal, homC5tead or exemption of the property, (b) prohibiting maintenance ofan
action for a deficiency judgment or limiting the amount thereof or the time within which such action may be brought, or (c)
allowing any right of redemption or possession following any foreclosure sale. Borrower also hereby relinquishes, waives
and conveys alfrights, inchoate or consummate, of descent, dower, curtesy, and homestead.
     15. Riden to lhl.s Sceurity Instrument. If one or more riders are executed by Borrower and recorded together with
lhis Security Instrument, the covenants and agreements of each rider shall be Incorporated into and shall amend and supple-
ment the covenants and agreements of this Security Instrument as if the rider(s) were a part of this Security Instrument
[Check applicable box)
       D Condominium Rider           D Planned Unit Development Rider            D Other(s) [specify)


    BY SI ON ING BELOW, Borrower accopta and agrees to the tenns and covenants contained In pages I through 6 of this
Security Instrument and in any rider executed by Borrower and recorded with this Security Instrument.


                                                            (Seal)
                                              Borrower

                                                            (Seal)




lnitlals   11£.f   C..O                                                                                         Page 5 of6




                                                      EXHIBIT 2
     USDC IN/ND case 3:19-cv-00248 document 1-2 filed 03/28/19 page 6 of 7




                                                          ACKNOWLEDGMENT


STATE OF INDIANA                             ) } s,:
COUNTY OF_LAPO
          __  RTE
               _ _ ____.)



      Before mc.     lioda. G. Wireman                                                                , a Notary Public, this
            24th               day of UULY          , 2006          , -ANTB
                                                                        .............O-II
                                                                                       ......R=·~PARKKR=......_________ and
_CAHD
  _ _A!_CE_H_._PARKER
                _ _ _ _ _ _ _ _ _ _ _ acknowledged the execution oftbc annexed mortgage.
                                                                                                         '

                                                                                                                                ic




My commwlon expires            Db· 09- 09
•P,1111, 1fa,ry, or typ,wrtt, w ~ ofrlw mongogorsand the nOlaryJust 6,r1tt1tl, t1'tlr 1lgna/lll'f1.

Prcparer's Statement
Tho fonn of'this Mortgage was prepared by tho Office of the General Counsel, United States Department of Agriculture and
the material in the blank spaces wu inserted by or under the direction of:              ,/ O
;~sfm,~nPMRNT                                                                              ~dZ""l&uc· ~ vLe.. ~
~~ LEGACY PIAZA WEST
                                                                                                               0


                                                                                      -      K. BALLA1lD
tt\JokTE, IN 46350-5274
                                                    , ...............,...,,...........
                                                    fl[
                                                                                      RURAL DKVKLOPMKNT MANAGER


                                                       11t·, ............... 8'cullr ..... ~
                                                    '*duu· ,.,.,..._..,._•..._L.._

lnltlalJ   {JBP   ~                               ~~Urrtal))                                                                Pnge6 of6




                                                              EXHIBIT 2
USDC IN/ND case 3:19-cv-00248 document 1-2 filed 03/28/19 page 7 of 7




 EXHIBIT A




 LEGAL DESCRIPTION:


 Lot 21 in Westville Heights Subdivision to the town of Westville, which is
 recorded in Plat Book 7 page 162 and 163, in the Office of the Recorder of
 LaPorte County, Indiana.




                                 EXHIBIT 2
       USDC IN/ND case 3:19-cv-00248 document 1-3 filed 03/28/19 page 1 of 1
07/31/2005     14:16           2193248317                                          USDA LAPORTE CO                                          PAGE        21



                                                                                                                         JU!_ - .} 2Q{]!
         Form RD Js,0-12                                                                                                      Form Approved
         (Rev. 8-00)                                          United States Department of Agriculto.tl)                       0MB No. 0575-0172
                                                                       Rw:.i.1 HoU&l.og SeIYice                      A~co~nt #

                                                  SUBSIDY .REl'AYMENT AGREEMENT
         l. A5 required UJ1dci: ~cction S:21 oft.he Hou~ing Act of 1949 (42 U.S.C. 1490a), su\>sldy received In acoordance with a loan undu
         occlion S02 of the J-jr>u,ing Act of 1949 i• xepayablc to the Govcrrunent upon lhe disposition or nonoccup8Jlcy of the secudty
         property. Dcfc.rred moJtgage payme.JJt$ arc iiicludcd as 1ubsidy undtt this agreemenL

         2. When I fall to occupy ot t~sfer title lo Ill}' home, .rccap1UR is due. Jf I reflnance or otherwise p3y In full without trllnsfer of title
         and cont!Jlue to occupy I.be property, the amount ofreC3pture will be caJculatcd \:iut, payrocnt of recapture caJ) be dcfcucd, interest
         free, untn the property ls subsequently s.old or vacated. If daferred, the Government mortgage can be subordinated but will not be
         1:>elosed nor the promissory note u.tiditd until the Oovenunent is paid Jn fuU. In situation, where defemmit of n:capture is an
         optio.r:i. 1eaepture wlll be 4bco1Ulled 25% If paid In full at time o(s~«lcm,nt,

         3. Market value at time ofinilial &ubsidy S 79,000, 00                )eu atnount of Rllral Holl~fng Sctvicc lRH.S) loa.ns
          $ 7 9 , QQQ I OO                  !en amount ofany prior lle.ns· $~0~0~0~------ equals my/our original eqUlty
          $ O, 00                          • Thb s.o.v;wit eq\l~ls                  O % oftbi: iw.rket value 1u determined by
         dividing original equity b}' the market value.

         4. If all loans arc not subject to ,recapture, or lhll )Q&.n$ aubJect to x~aptvre ,x( not being pe1d, lb.e mount to be ret'.aptured Is
         coroputecJ accoroil\g to the following fommla. Divido the balll1Jcc of loan, JUbject to moap~ that &rt' being paid by Ole balance of
         all open loan, . .Multiply the result by 100 to determine tbe ptrcent orthe outstandlna balance of open loan, being paid.

         5.                                                              Average Interest rate paid
                         months
                         loa11                                    1.1       1.1       3.1       4.1      5.l       6.l
                         out1 tand.ing                            2%                            5%                           ':,.7%
                                                    1     •                 3o/o      4%                 6%        7%
                           o - s~                   ,50           ..SO      .50       .so       .44      .32       .22       .11
                          60 • 119                  .50           .so       .,o       .49       .42      .31       .21       .11
                         120 - 179                  .50           .50       .so       .48       AO       .lO       _20       .to
                         180 - 239                  -~O           .50       .49       .42       .36      .26       .18       .09
                         240 - 299                  .so           ..so      .46       J8        .33      ,l4       .17       .09
                         3.00 • 3S9                 .50           .45       .40       .34       .29      .21       .14        .09
                         360 & up                   .41           .40       .36       .31       .26      .t9       .J3       .09
         6. Calculating Recapture
                      Matket value (at !he time of transfer or abandonment)
               LESS
                      Prior liens,
                      RHS balance,
                      Rea,onable closing costs,
                      Prlncir,al rcdu,:,tion at note rate,
                      Orlglnal equity (5ee pmgniph 3), and
                      Capitil lmproverue1111 (sec 7 CFR part 35SO}.
              EQUALS
                    Appreciation value. (lflhis ls a positive vah1e, continue.)
              TL\.U!-S
                    PCic:e.ntage In paragraph 4 (liapplkable},
                    Percenlage iii paragraph S, and
                    Rch>m Qn borrowel's original cqulty (100% . percentage in paragraph 3).
              EQUALS                                                                   .
                    Value appreciation 1ubjcot lo recapture. Recaptui;e due cquil, the lener of thl.c figulc or
                    the amount of ,ubddy rece[n.d.

         Borrower agrees to pey rccaplllte in aecordaoce with this ail""'m•nl

                                                                                                      Oatc
                         R. PARKER
             Borrower
                            7


                                                                     EXHIBIT 3
 2JS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
                          USDC IN/ND case 3:19-cv-00248 document 1-4 filed 03/28/19 page 1 of 2
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
 by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
 the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

 I. (a) PLAINTIFFS                                                                                              DEFENDANTS
                   UNITED STATES OF AMERICA                                                                      ANTHONY R. PARKER, ET AL

      (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant                LAPORTE
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                        NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                               LAND INVOLVED.

      (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                  Attorneys (If Known)
Deborah M. Leonard, Assistant United States Attorney
USAO - 1300 South Harrison Street, Room 3128
Fort Wayne, IN 46802; Tel: (260) 422-2595
 II. BASIS OF JURISDICTION                             (Place an “X” in One Box Only)               III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                             (For Diversity Cases Only)                                         and One Box for Defendant)
 u 1     U.S. Government                  u 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
           Plaintiff                            (U.S. Government Not a Party)                           Citizen of This State         u 1         u 1      Incorporated or Principal Place      u 4     u 4
                                                                                                                                                           of Business In This State

 u 2     U.S. Government                  u 4 Diversity                                                 Citizen of Another State          u 2     u    2   Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                          of Business In Another State
                                                   (Indicate Citizenship of Parties in Item III)
                                                                                                        Citizen or Subject of a           u 3     u    3   Foreign Nation                       u 6      u 6
                                                                                                          Foreign Country
 IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
           CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
 u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              u 610 Agriculture                   u 422 Appeal 28 USC 158           u   400 State Reapportionment
 u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -         u 620 Other Food & Drug             u 423 Withdrawal                  u   410 Antitrust
 u   130 Miller Act                   u    315 Airplane Product               Med. Malpractice          u 625 Drug Related Seizure                28 USC 157                  u   430 Banks and Banking
 u   140 Negotiable Instrument                 Liability                u 365 Personal Injury -               of Property 21 USC 881                                          u   450 Commerce
 u   150 Recovery of Overpayment      u    320 Assault, Libel &               Product Liability         u 630 Liquor Laws                     PROPERTY RIGHTS                 u   460 Deportation
        & Enforcement of Judgment              Slander                  u 368 Asbestos Personal         u 640 R.R. & Truck                  u 820 Copyrights                  u   470 Racketeer Influenced and
 u   151 Medicare Act                 u    330 Federal Employers’             Injury Product            u 650 Airline Regs.                 u 830 Patent                              Corrupt Organizations
 u   152 Recovery of Defaulted                 Liability                      Liability                 u 660 Occupational                  u 840 Trademark                   u   480 Consumer Credit
         Student Loans                u    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   u   490 Cable/Sat TV
         (Excl. Veterans)             u    345 Marine Product           u 370 Other Fraud               u 690 Other                                                           u   810 Selective Service
 u   153 Recovery of Overpayment               Liability                u 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 u   850 Securities/Commodities/
         of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal            u 710 Fair Labor Standards          u 861 HIA (1395ff)                        Exchange
 u   160 Stockholders’ Suits          u    355 Motor Vehicle                  Property Damage                 Act                           u 862 Black Lung (923)            u   875 Customer Challenge
 u   190 Other Contract                        Product Liability        u 385 Property Damage           u 720 Labor/Mgmt. Relations         u 863 DIWC/DIWW (405(g))                  12 USC 3410
 u   195 Contract Product Liability   u    360 Other Personal                 Product Liability         u 730 Labor/Mgmt.Reporting          u 864 SSID Title XVI              u   890 Other Statutory Actions
 u   196 Franchise                             Injury                                                        & Disclosure Act               u 865 RSI (405(g))                u   891 Agricultural Acts
        REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             u 740 Railway Labor Act               FEDERAL TAX SUITS               u   892 Economic Stabilization Act
 u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate         u 790 Other Labor Litigation        u 870 Taxes (U.S. Plaintiff       u   893 Environmental Matters
 u   220 Foreclosure                  u    442 Employment                     Sentence                  u 791 Empl. Ret. Inc.                      or Defendant)              u   894 Energy Allocation Act
 u   230 Rent Lease & Ejectment       u    443 Housing/                    Habeas Corpus:                     Security Act                  u 871 IRS—Third Party             u   895 Freedom of Information
 u   240 Torts to Land                        Accommodations            u 530 General                                                             26 USC 7609                         Act
 u   245 Tort Product Liability       u    444 Welfare                  u 535 Death Penalty                   IMMIGRATION                                                     u   900Appeal of Fee Determination
 u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u 540 Mandamus & Other          u 462 Naturalization Application                                              Under Equal Access
                                              Employment                u 550 Civil Rights              u 463 Habeas Corpus -                                                         to Justice
                                      u    446 Amer. w/Disabilities -   u 555 Prison Condition               Alien Detainee                                                   u   950 Constitutionality of
                                              Other                                                     u 465 Other Immigration                                                       State Statutes
                                      u    440 Other Civil Rights                                            Actions




 V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
 u 1 Original            u 2 Removed from                    u 3 Remanded from                     u 4 Reinstated or u 5 Transferred  from
                                                                                                                         another district  u 6 Multidistrict                        u 7 Judge from
                                                                                                                                                                                        Magistrate
     Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                         (specify)                                                            Judgment
                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                               28 USC § 1345fc
 VI. CAUSE OF ACTION Brief description of cause:
                                              Federal Foreclosure
 VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                   DEMAND $                                     CHECK YES only if demanded in complaint:
      COMPLAINT:          UNDER F.R.C.P. 23                                                                                                             JURY DEMAND:         u Yes     ✔
                                                                                                                                                                                       u No
 VIII. RELATED CASE(S)
                        (See instructions):
       IF ANY                               JUDGE                                                                                               DOCKET NUMBER

 DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
   03/28/2019                                                             s/Deborah M. Leonard
 FOR OFFICE USE ONLY

     RECEIPT #                   AMOUNT                                        APPLYING IFP                                       JUDGE                           MAG. JUDGE
JS 44 Reverse (Rev. 12/07)
                             USDC IN/ND case 3:19-cv-00248 document 1-4 filed 03/28/19 page 2 of 2
                      INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44

                                                                  Authority For Civil Cover Sheet
   The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use
of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint
filed. The attorney filing a case should complete the form as follows:
I.       (a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use only
the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then the official, giving
both name and title.
         (b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the time
of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land condemnation cases,
the county of residence of the “defendant” is the location of the tract of land involved.)
         (c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section “(see attachment)”.
II.     Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.C.P., which requires that jurisdictions be shown in pleadings. Place an “X” in one
of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment to the
Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes precedence, and box
1 or 2 should be marked.
Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the citizenship of the
different parties must be checked. (See Section III below; federal question actions take precedence over diversity cases.)
III.    Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this section
for each principal party.
IV.     Nature of Suit. Place an “X” in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is sufficient
to enable the deputy clerk or the statistical clerks in the Administrative Office to determine the nature of suit. If the cause fits more than one nature of suit, select
the most definitive.
V.       Origin. Place an “X” in one of the seven boxes.
Original Proceedings. (1) Cases which originate in the United States district courts.
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441. When the petition
for removal is granted, check this box.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing date.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or multidistrict
litigation transfers.
Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407. When this box
is checked, do not check (5) above.
Appeal to District Judge from Magistrate Judgment. (7) Check this box for an appeal from a magistrate judge’s decision.
VI.    Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional statutes
unless diversity.          Example:               U.S. Civil Statute: 47 USC 553
                                                  Brief Description: Unauthorized reception of cable service
VII.     Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the dollar amount (in thousands of dollars) being demanded or indicate other demand such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.
VIII. Related Cases. This section of the JS 44 is used to reference related pending cases if any. If there are related pending cases, insert the docket numbers
and the corresponding judge names for such cases.
Date and Attorney Signature. Date and sign the civil cover sheet.
                USDC IN/ND case 3:19-cv-00248 document 1-5 filed 03/28/19 page 1 of 8
AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                     NorthernDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Indiana


             UNITED STATES OF AMERICA
                                                                   )
                                                                   )
                             Plaintiff
                                                                   )
                                v.                                 )       Civil Action No.
                                                                   )
              ANTHONY R. PARKER, ET AL                             )
                            Defendant
                                                                   )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Anthony R. Parker
                                         380 N 725 W
                                         Hobart, IN 46342




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Deborah M. Leonard
                                         Assistant United States Attorney
                                         United States Attorney's Office-NDIN
                                         E. Ross Adair Federal Bldg., U.S. Courthouse
                                         1300 South Harrison Street, Room 3128
                                         Fort Wayne, IN 46802-3489

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                  USDC IN/ND case 3:19-cv-00248 document 1-5 filed 03/28/19 page 2 of 8
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
                USDC IN/ND case 3:19-cv-00248 document 1-5 filed 03/28/19 page 3 of 8
AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                  for the
                                                     NorthernDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Indiana


             UNITED STATES OF AMERICA
                                                                    )
                                                                    )
                             Plaintiff
                                                                    )
                                v.                                  )       Civil Action No.
                                                                    )
              ANTHONY R. PARKER, ET AL                              )
                            Defendant
                                                                    )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Candace M. Parker
                                         212 E. Hamilton Street
                                         Union Mills, IN 46382




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Deborah M. Leonard
                                         Assistant United States Attorney
                                         United States Attorney's Office-NDIN
                                         E. Ross Adair Federal Bldg., U.S. Courthouse
                                         1300 South Harrison Street, Room 3128
                                         Fort Wayne, IN 46802-3489

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                  USDC IN/ND case 3:19-cv-00248 document 1-5 filed 03/28/19 page 4 of 8
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
                USDC IN/ND case 3:19-cv-00248 document 1-5 filed 03/28/19 page 5 of 8
AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                     NorthernDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Indiana


             UNITED STATES OF AMERICA
                                                                   )
                                                                   )
                             Plaintiff
                                                                   )
                                v.                                 )       Civil Action No.
                                                                   )
              ANTHONY R. PARKER, ET AL                             )
                            Defendant
                                                                   )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) GE Capital Bank, n/k/a Synchrony Bank
                                         c/o CT Corporation System, Registered Agent
                                         818 W. 7th Street, Ste 930
                                         Los Angeles, CA 90017




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Deborah M. Leonard
                                         Assistant United States Attorney
                                         United States Attorney's Office-NDIN
                                         E. Ross Adair Federal Bldg., U.S. Courthouse
                                         1300 South Harrison Street, Room 3128
                                         Fort Wayne, IN 46802-3489

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                  USDC IN/ND case 3:19-cv-00248 document 1-5 filed 03/28/19 page 6 of 8
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
                USDC IN/ND case 3:19-cv-00248 document 1-5 filed 03/28/19 page 7 of 8
AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                     NorthernDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Indiana


             UNITED STATES OF AMERICA
                                                                   )
                                                                   )
                             Plaintiff
                                                                   )
                                v.                                 )       Civil Action No.
                                                                   )
              ANTHONY R. PARKER, ET AL                             )
                            Defendant
                                                                   )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) HORIZION BANK
                                         C/O Craig M. Dwight, Registered Agent
                                         515 Franklin Square
                                         MICHIGAN CITY, IN, 46360




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Deborah M. Leonard
                                         Assistant United States Attorney
                                         United States Attorney's Office-NDIN
                                         E. Ross Adair Federal Bldg., U.S. Courthouse
                                         1300 South Harrison Street, Room 3128
                                         Fort Wayne, IN 46802-3489

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                  USDC IN/ND case 3:19-cv-00248 document 1-5 filed 03/28/19 page 8 of 8
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
